Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to remarks and amendment filed on 10/18/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1, 3, 5, 7, 9-12, 16-24, 26, 28-29 are pending in this Office Action. Claim 15 is cancelled. Claims 1, and 22 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7, 9-12, 16-24, 26, 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 22 recite the limitation "the one or more electrical IoT devices".  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 16, recite the limitation "the one or more electrical IoT devices".  There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 9, recite the limitation "the plurality of electrical IoT device".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleichauf  et al. (US 2018/0337769, hereinafter Gleichauf) in view of Destefanis et al. (US 2020/0278963, hereinafter Destefanis).

As to Claim 1, Gleichauf discloses A method for operating a blockchain network including a plurality of ledger servers arranged in a first mesh network and collectively maintaining a blockchain ledger, and a plurality of electrical internet of things (IoT) devices operably connected with the ledger servers (Fig. 1, Para. 0001, 0027, 0078, blockchain infrastructure and, more particularly, to a blockchain for securing and/or managing Internet of Things (IoT) ), the method comprising: 

determining that a new transaction data block is to be added to the blockchain ledger; and assigning a mining task via one or more of the ledger servers, to one or more of the plurality of electrical IoT devices, for performing the mining task at the one or more electrical IoT devices (Fig. 4, Para. 0029-0032, 0048, 0054, received authentication request, may broadcast an authentication transaction to applicable miners for validation. Validated transactions may then be assembled into a candidate block by an appropriate node, candidate” block that comprises one or more electronic transactions but does not yet contain a valid proof of work. one or more algorithmically randomized verifiers may, for example, be used, at least in part, to select an ephemeral subgroup of miner nodes, such as to verify one or more applicable transactions and/or write a next block, certain IoT devices may act as miners, for example, such as by validating one or more blocks of electronic transactions. As shown in Fig. 4, miners 408 may comprise, for example, one or more IoT devices capable of mining),
wherein the mining task is to compute a HASH value associated with the new transaction for adding the new transaction data block to the blockchain ledger (Para. 0029- 0032, one or more algorithmically randomized verifiers may, for example, be used, at least in part, to select an ephemeral subgroup of miner nodes, such as to verify one or more applicable transactions and/or write a next block. One or more transactions within a block may be validated by finding a correct solution to a mathematical problem or puzzle via repeated cryptographic hashing operations, to solve a puzzle, a miner may generate fixed-length hashes by repeatedly trying to vary an output of a hash until a resulting hash matches specific requirements. Having solved a blockchain puzzle, a miner may, for example, be rewarded with digital currency and may record its validated block of electronic transactions in a blockchain, certain IoT devices may act as miners, for example, such as by validating one or more blocks of electronic transactions while using their spare or “idle” cycles of associated processing units, as appropriate and/or applicable, a mining capability of IoT devices may depend, at least in part, on a type of a device).
Gleichauf discloses IoT devices, such as, miner M-6 (and miners 408), sensor/miner 404, and/or middlebox 406 may have a capability to access a full or partial copy of blockchain (see Figs. 3, 4) but does not explicitly discloses IoT devices do not maintain the blockchain ledger.
Destefanis explicitly discloses IoT devices do not maintain the blockchain ledger (Fig. 2, Para. 0023, 0028, 0031, the method enables transaction validation nodes to provide a service to miners by preparing and distributing data corresponding to validated transactions to the blockchain network for mining, further method steps enable the validation nodes to construct large blocks to be stored on a storage entity without requiring miners to construct and store large blocks, e.g. do not maintain the blockchain ledger,  and transmit such blocks over the blockchain network. After the data corresponding to the validation transactions is distributed and mined by solving an associated cryptographic puzzle, e.g. a hash puzzle, the mined data is sent back to a transaction validation node rather than stored directly on the blockchain by the miners). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gleichauf with the teachings of Destefanis such that the architecture allows the use of large scale storage entities dedicated to storing a large an ever growing blockchain (Destefanis Para. 0031).

As to Claim 3, Gleichauf as modified discloses The method of claim 1, wherein assigning the mining task comprises assigning the mining task to one or more of the plurality of electrical IoT devices randomly (Gleichauf Para. 0029-0030, secure randomized distributed election process, etc., which may qualify the mining node or miner).

As to Claim 20, Gleichauf as modified discloses The method of claim 1, wherein assigning of the mining task is performed at a ledger server controller operably connected with the ledger servers (Para. 0107-0108). 

As to Claim 21, Gleichauf as modified discloses The method of claim 1, wherein determining that a new transaction data block is to be added to the blockchain ledger comprises determining that a transaction request has been initiated (Para. 0048, 0054; Destefanis Para. 0075, 0079). 


As to claim 22, recites “a system” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claim 23, recites “a system” with similar limitations to claim 3 and is therefore rejected for the same reasons as discussed above.


Claims 5, 7, 9, 18-19, 24, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleichauf in view of Destefanis as applied to claims 1, 22 above, and further in view of Padmanabhan (US 2019/0238316, hereinafter Padmanabhan).

As to Claim 5, Gleichauf as modified discloses The method of claim 1, wherein assigning the mining task comprises assigning the mining task to one or more of the plurality of electrical IoT devices (Figs. 3, 4, Para. 0039-0040) but does not explicitly disclose based on a predetermined mining roster, the predetermined mining roster including a predetermined mining task assignment sequence associated with the one or more electrical IoT devices. 
Padmanabhan explicitly discloses based on a predetermined mining roster, the predetermined mining roster including a predetermined mining task assignment sequence associated with the one or more electrical IoT devices (Para. 0122, 0123, selecting the nodes in the peer-to-peer network to participate according to a rule-based set of factors, pre-defined and configured for example by the blockchain platform administrator, for example, the selected consensus protocol itself, a particular node's computing resources, particular node's previous or historical performance, whether in terms of speed or accuracy). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gleichauf with the teachings of Padmanabhan so that nodes may be selected to participate based on a pre-defined rule such as random selection scheme, round robin scheme, weighted round robin scheme (Padmanabhan Para. 0123).


As to Claim 7, Gleichauf as modified discloses The method of claim 1, wherein assigning the mining task comprises assigning the mining task to one or more of the plurality of electrical IoT device based on a respective weighting associated with computation speed of the respective electrical IoT device (Figs. 3, 4, Para. 0039-0040) and does not explicitly disclose based on a respective weighting associated with computation speed. 
Padmanabhan explicitly discloses based on a respective weighting associated with computation speed (Para. 0122, 0123, selecting the nodes in the peer-to-peer network to participate according to a rule-based set of factors, pre-defined and configured for example by the blockchain platform administrator, for example, the selected consensus protocol itself, a particular node's computing resources,   particular node's previous or historical performance, whether in terms of speed or accuracy). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gleichauf with the teachings of Padmanabhan so that nodes may be selected to participate based on a pre-defined rule such as random selection scheme, round robin scheme, weighted round robin scheme (Padmanabhan Para. 0123).

As to Claim 9, Gleichauf as modified discloses The method of claim 1, wherein assigning the mining task comprises assigning the mining task to one or more of the plurality of electrical IoT device based on a respective weighting associated with mining success rate of the respective electrical IoT device (Para. 0011, 0012; Padmanabhan Para. 0122, 0123, 0127).

As to Claim 18, Gleichauf as modified discloses The method of claim 1, wherein assigning of the mining task is performed at an API server operably connected with the ledger servers (Para. 0117, 0128) and Padmanabhan explicitly discloses an API server (Para. 0051, 0057, 0110, 0119, 0280, In other embodiment, a blockchain-based distributed ledger platform host executing on, for example, an application server or cluster of application servers in a cloud computing service provider's cloud computing system, may set up and maintain the database, for example, as part of a Blockchain-as-a-Service (BaaS) application supported by the cloud computing service provider. According to a particular embodiment, the Apex input is first translated into JavaScript and then subsequently translated into a specific blockchain API appropriate for the targeted blockchain protocol upon which the smart contract is to be executed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gleichauf with the teachings of Padmanabhan so that nodes may be selected to participate based on a pre-defined rule such as random selection scheme, round robin scheme, weighted round robin scheme (Padmanabhan Para. 0123).

As to Claim 19, Gleichauf as modified discloses The method of claim 18, wherein the blockchain network further includes the API server (Padmanabhan Para. 0057, 0110, 0119, 0280). 

As to Claims 24, 26, 28, recite “a system” with similar limitations to claims 5, 7, 9 respectively and are therefore rejected for the same reasons as discussed above.

Claims 10-12, 16-17, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleichauf in view of Destefanis as applied to claim 1 above, and further in view of Smith et al. (US 2019/0349426, hereinafter Smith).

As to Claim 10, Gleichauf as modified discloses The method of claim 1, wherein the plurality of electrical IoT devices (Figs. 3, 4, Para. 0039-0040) but does not explicitly disclose that are arranged in a second mesh network, and the first mesh network and the second mesh network are separate mesh networks operably connected with each other. 
Smith explicitly discloses that a plurality of electrical IoT devices are arranged in a second mesh network, and the first mesh network and the second mesh network are separate mesh networks operably connected with each other, wherein the plurality of electrical IoT devices include the one or more electrical IoT devices (Figs. 2, 4, 51, Para. 0009, 0547, 0784, a cloud computing network, or cloud, in communication with a mesh network of IoT devices, which may be termed a fog device, operating at the edge of the cloud, such as the mesh network 5108 is in communications with a mesh network 5110 shown in Fig. 51.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gleichauf with the teachings of Smith so that different IoT networks may provide opportunities for enable the growth of devices and networks (Smith Para. 0295, 0298).

As to Claim 11, Gleichauf as modified discloses The method of claim 10, wherein each of the ledger servers is operably connected with one or more of the plurality of the electrical IoT devices (Gleichauf Figs. 3, 4, Para. 0097, 0128; Smith Para. 0385). 

As to Claim 12, Gleichauf as modified discloses The method of claim 10, wherein each of the ledger servers is respectively connected with one or more of the plurality of electrical IoT devices in the second mesh network in such a way that each of the electrical IoT device is only directly associated with a single one of the ledger servers (Smith Para. 0369, 0387). 

As to Claim 16, Gleichauf as modified discloses The method of claim 10, wherein the blockchain network further comprises a plurality of trusted servers arranged in a third mesh network, operably connected with and separate from the first mesh network and the second mesh network, the trusted servers being associated with one or more of the electrical IoT devices, and assigning the mining task to the one or more electrical IoT devices is via one or more of the trusted servers (Smith Figs. 2, 4, 51, Para. 0009, 0412, 0784). 

As to Claim 17, Gleichauf as modified discloses The method of claim 16, wherein the trusted servers are arranged to maintain the blockchain ledger (Smith Para. 0387, 1074). 

As to Claim 29, recites “a system” with similar limitations to claim 10 and are therefore rejected for the same reasons as discussed above.

Response to Amendment and Remarks
Response to remarks on 35 U.S.C. § 112 Rejection 
Applicant's arguments have been fully considered.
In response to Applicant’s arguments, the amendment filed on 10/18/2021 raises new issues; see above for detail.

Response to remarks on 35 U.S.C. § 102/103 Rejection 
Applicant’s arguments with respect to claim(s) 1, 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        8/2/2022